    Case: 1:19-cv-00923 Document #: 37 Filed: 09/10/21 Page 1 of 4 PageID #:129




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

KEITH HALE,                                       )
                                                  )
               Plaintiff,                         )
                                                  )
               v.                                 )       No. 19-CV-00923
                                                  )
THE NORTHEAST ILLINOIS                            )       Judge John J. Tharp, Jr.
REGIONAL COMMUTER                                 )
RAILROAD CORPORATION, d/b/a                       )
METRA,                                            )
          Defendant.                              )
                                              ORDER

         For the reasons set forth in the statement below, the Defendant’s Motion to Dismiss is
granted in part and denied in part. See Statement for details. The Court grants the plaintiff leave to
file an amended complaint consistent with this order by October 1, 2021.A telephone status hearing
will be held on October 14, 2021 at 9:30 a.m. Telephone instructions will be provided in a separate
docket entry.

                                          STATEMENT

         Plaintiff Keith Hale brings discrimination and retaliation claims against the Northeast
Illinois Regional Commuter Railroad Corporation (“Metra”). Hale worked as a police officer for
Metra until 2018. He complains that he was suspended without pay, and eventually fired, under
the pretext of a minor reporting violation. The real reason for the suspension, he alleges, was his
race, and the firing was retaliation for his having filed a charge of discrimination with the Illinois
Department of Human Rights. He asserts a right to relief under 42 U.S.C. §§ 1983 and 1981 against
Metra, a municipal corporation, claiming that his treatment resulted from a custom or policy of
disparate treatment of Black officers, such that Metra is liable under a Monell theory.

        The facts alleged, which must be taken as true for purposes of this motion, are brief—
curiously so. In July 2018, Hale’s supervisor, a Sergeant, contacted him by radio and directed Hale
to meet with him at a specific location (which the complaint does not identify). Second Am.
Compl. (“SAC”) ¶ 9, ECF No. 24. The Sergeant told Hale “not to kill himself” getting to the
rendezvous. SAC ¶ 10. Hale then reported his location to dispatch and drove to the location
specified by his supervisor. SAC ¶ 11. No further information about this meeting is alleged; the
SAC simply goes on to state that, at the end of July, Metra took Hale out of service for delay in
responding to his supervisor’s call and for misreporting his location to dispatch. SAC ¶ 12. Taking
an officer out of service is equivalent to a suspension without pay. SAC ¶ 13. Hale avers that he
was subjected to this discipline on account of his race. SAC ¶ 14.

      After he was taken out of service, Hale filed a charge of discrimination with the Illinois
Department of Human Rights. In retaliation, he alleges, Metra terminated his employment
    Case: 1:19-cv-00923 Document #: 37 Filed: 09/10/21 Page 2 of 4 PageID #:130




altogether on September 24, 2018. ¶ 17. Metra’s pretext for firing him was that Hale was dishonest
in reporting his location to dispatch and responding to the July call from his supervisor. ¶ 18.

       Hale invokes 42 U.S.C. § 1983 in support of his discrimination and retaliation claims.
Because Metra is a municipal corporation, he must plead, in accordance with Monell v. Dept. of
Soc. Serv. of City of New York, that Metra acted pursuant a custom or policy that has the force of
law. 436 U.S. 658, 695 (1978). To meet this standard, Hale alleges six instances in which white
Metra police officers faced light or no discipline in response to equal or greater breaches. ¶¶ 22-
40. These other episodes, Hale maintains, suffice to plausibly allege that Metra has a custom or
policy of overlooking bad behavior by white officers, and that he was taken out of service and
eventually fired because of this policy.

        There is no bright-line rule defining a widespread custom or practice, though the Seventh
Circuit has said that a plaintiff “must allege more than one, and sometimes more than three,
instances of misconduct.” See Baskins v. Gilmore, 2018 WL 4699847 *4 (N.D. Ill. 2018) citing
Thomas v. Cook Cnty. Sheriff's Dep't, 604 F.3d 293, 3063 (7th Cir. 2011). The other cited instances
of misconduct must be similar enough to the complained-of constitutional violation to make it
plausible that the particular custom or practice had the force of law. Baskins, 2018 WL 4699847
at *4, citing Calhoun v. Ramsey, 408 F.3d 375, 380 (7th Cir. 2005). There must be a causal link
between the complained of custom or policy and the constitutional violation suffered by the
plaintiff. See, e.g. Thomas, 604 F.3d at 306.

        Metra argues that Hale has not plead enough instances of Metra’s failure to discipline white
officers to show a policy or custom of racial discrimination under Monell. It argues that because
several of the instances of overlooked misconduct occurred after Hale’s suspension, those cannot
count, and after subtracting those incidents, Hale has only plead three incidents in attempting to
establish a widespread custom. Reply 2, ECF No. 30. As an initial matter, the Court sees no reason
to think that events that occurred after his suspension cannot support the existence of a widespread
custom of discrimination.1 If, indeed, Metra had a policy of subjecting black officers to
discriminatory discipline at the time of the incident in question, one would expect to see evidence
of the existence of that policy occurring both before, and after, the incident for which Hale was
disciplined; mere chronology does not render post-incident examples irrelevant as a matter of law.
Furthermore, in the face of Seventh Circuit precedent providing that no bright-line rule exists
defining the number of incidents necessary to plead a widespread custom or practice, the Court
declines to mechanically apply a “three-incident” bar at the pleading stage. Metra’s arithmetic does
not warrant dismissal of the discrimination claim.

       Additionally, Metra discounts the episodes identified in the SAC as too dissimilar from
Hale’s suspension to support an inference that Metra practices discriminatory discipline against

       1
          The authority cited by the defendant, Connick v. Thompson, 563 U.S. 51, 62-63 (2011),
does not support that proposition. That case dealt with a Monell failure-to-train claim, where a
plaintiff must show that a municipality acted with deliberate indifference in the face of incidents
that should have put them on notice about poor training. Id.. This is not a failure-to-train case, and
the question is not whether Metra was on notice and deliberately indifferent to its failure to
discipline white officers.


                                                  2
    Case: 1:19-cv-00923 Document #: 37 Filed: 09/10/21 Page 3 of 4 PageID #:131




African American officers. In fact, two of the examples are very similar: Hale pleads that a white
sergeant told dispatch that he was in one location when in fact he was at another; Metra discovered
the discrepancy but took no disciplinary action. SAC ¶¶ 27-29. Similarly, he alleges that a white
officer engaged in union activities while on the clock; visiting locations that had nothing to do
with his Metra duties and thus violating Metra rules, without reporting those movements to his
superiors.

        More importantly, the other instances of misconduct by white officers to which Hale points
involve conduct significantly more serious than misreporting one’s location. To avoid this
problem, Metra advances an absurdly narrow characterization of Hale’s argument: that Metra has
a policy to ignore white officers’ failure to report their locations while disciplining black officers
who do the same. Hale’s discriminatory discipline theory, however, is not limited to discipline
imposed for a single type of transgression. Rather, his theory is that Metra’s overlooks serious
misconduct by white officers while throwing the book at African American officers for minor
missteps. Evidence consistent with this theory is probative of whether Metra’s intent in
disciplining Hale was borne of legitimate concerns about the need for officers to accurately report
their locations or to subject black officers to a more demanding disciplinary standard based on
their race.

        For example, Hale claims that a white Metra police officer watched a rape on his security
camera feed, radioed dispatch to say that he was responding, but did nothing. This officer was not
suspended or fired. SAC ¶¶ 23-25. Another white Metra police officer allegedly helped eight other
officers cheat on an ethics exam but was not fired. Id. at ¶¶ 34-36. The other alleged wrongdoing
by white officers is similarly more serious than failing to report; Hale claims that one officer failed
a drug test and another misappropriated Metra funds. ¶¶ 36-40.

        These events are sufficiently similar for the purposes of Hale’s discrimination claims in
that they all fall under the rubric of Metra’s disciplinary procedures; the specific conduct
underlying each officers’ unpunished transgressions need not be identical. Additionally, by
pleading the circumstances of his own punishment and comparing it to the more severe yet
unpunished breaches by white officers, Hale has plausibly alleged a causal link between the alleged
policy and the constitutional violation he suffered, that is, that he was disciplined pursuant to a
racially discriminatory system of discipline.

        While the Court anticipates that there may be more to Hale’s story—he alleges, in essence,
that he was suspended without pay for doing nothing wrong—the Court cannot fill in those gaps
at the pleading stage. The thrust of the complaint is clear enough to put Metra on notice of the
claim and allow it to prepare a defense: Hale alleges that Metra has a widespread custom or practice
of ignoring serious misconduct by white officers, but it metes out harsh discipline to African
American officers for minor (or imagined) wrongdoing. Hale has plead enough examples of this
policy in action to allow the court to draw the reasonable inference that Metra maintained a
widespread custom or practice of intentional discrimination in disciplining officers. And because
Hale has successfully pled a § 1983 claim, the court retains jurisdiction over his state law claims
under the Illinois Human Rights Act, 775 LCS 5/2-101.

       The same cannot be said of Hale’s retaliation claim; the SAC has no allegations at all to
support a claim that Metra had a widespread practice of retaliating against employees who filed


                                                  3
    Case: 1:19-cv-00923 Document #: 37 Filed: 09/10/21 Page 4 of 4 PageID #:132




complaints with the Illinois Department of Human Rights. As such, this claim fails under a §1983
theory. That does not mean, however, that the retaliation claim necessarily fails. Plaintiffs are not
required to plead legal theories. See, e.g., Joseph v. Elan Motorsports Techs. Racing Corp., 638
F.3d 555, 561 (7th Cir. 2011). The complaint would also seemingly survive under a Title VII
theory, for while Metra is somewhat insulated from §§ 1983 and 1981 liability under Monell, it is
still an “employer” under Title VII. 42 U.S.C. § 2000e. Hale has not defended his complaint under
a Title VII theory, however, and the Court will not do it for him.

       Accordingly, the discrimination claim survives; the retaliation claim set forth in the second
amended complaint is dismissed without prejudice, but Hale will be given one more opportunity
to amend his complaint and allege facts that may support any other theory of liability that states a
plausible claim for relief.




 Date: September 10, 2021                                   John J. Tharp, Jr.
                                                            United States District Judge




                                                 4
